Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT AND WAIVER, dated as of March 13, 2008 (the “Amendment”), to the
CREDIT AGREEMENT, dated as of as of June 12, 2007 (as amended and waived prior
to the date hereof, the “Credit Agreement”), among CITADEL BROADCASTING
CORPORATION, a Delaware corporation (the “Company”), the several lenders from
time to time parties hereto (the “Lenders”), the Syndication Agents and
Documentation Agents party thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H :

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Company on the terms set forth in the Credit Agreement;

WHEREAS, the Company has requested that the Lenders approve the prepayment of
Term Loans pursuant to a Voluntary Prepayment Transaction (as defined below);

WHEREAS, the Lenders have consented to amend and waive the Credit Agreement on
the terms and conditions contained herein in order to permit a Voluntary
Prepayment Transaction;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Section 1. DEFINITIONS.

1.1 Defined Terms. Terms defined in the Credit Agreement and used herein shall
have the meanings given to them in the Credit Agreement unless otherwise defined
herein or the context otherwise requires.

Section 2. AMENDMENTS.

2.1 Amendment of Subsection 1.1 (Definitions). (a) Subsection 1.1 of the Credit
Agreement is hereby amended by adding the following terms in proper alphabetical
order:

“First Amendment”: the First Amendment and Waiver dated as of March 13, 2008 to
this Agreement.

“Prepayment Discount”: the difference between the par principal amount of any
Loans prepaid under a Voluntary Prepayment and the aggregate amount required by
the Company to prepay the principal of such Loans (disregarding any interest
payable under Section 3.1(c) of the First Amendment).

“Voluntary Prepayment”: as defined in the First Amendment.

(b) The definition of “Available Excess Cash Flow” in Subsection 1.1 is hereby
amended by deleting it in its entirety and replacing it with:

“Available Excess Cash Flow”: as of any date, an aggregate amount equal to
(a) $20,000,000 plus (b) Excess Cash Flow for the period from the Closing Date
through the Available Excess Cash Flow Determination Date (which, for the
avoidance of doubt, shall exclude any amount under clause (c) hereof) minus
(c) the aggregate amount of any Prepayment Discounts for Voluntary Prepayments
made by the Company on or prior to such date net of any taxes attributable to,
and any costs, fees and expenses incurred in connection with, such Voluntary
Prepayments, provided that the aggregate amount deducted under this clause
(c) shall not exceed $50,000,000.



--------------------------------------------------------------------------------

2.2 Amendment of Subsection 16.13 (Incremental Facility). Subsection 16.13(a) of
the Credit Agreement is hereby amended by replacing the phrase “$750,000,000” in
clause (i) thereof with the phrase “$350,000,000”.

Section 3. VOLUNTARY PREPAYMENT TRANSACTION.

3.1 Voluntary Prepayment. (a) The Company has notified the Lenders that it may
wish to make voluntary prepayments of the Term Loans on up to three occasions
(each, a “Voluntary Prepayment”) during the period commencing on the date hereof
and ending on the date that is the 90th day following the date hereof (the
“Prepayment Period”) pursuant to the procedures described in this Section 3.1
(the transactions described in this Section 3.1, collectively, the “Voluntary
Prepayment Transaction”). In connection with any Voluntary Prepayment, the
Company will notify the Lenders of Term Loans (the “Prepayment Notice”) that the
Company desires to prepay Term Loans with proceeds in an aggregate amount
specified by the Company (which amount shall be not less than $50,000,000 in the
case of the first Voluntary Prepayment; each, a “Prepayment Amount”) at a
discount (which is expected to be within a range to be specified by the Company
with respect to each Voluntary Prepayment; the “Discount”) equal to a percentage
of par of the principal amount of Term Loans; provided that (i) the aggregate
Prepayment Amounts for all Voluntary Prepayments undertaken by the Company
during the Prepayment Period shall not exceed $200,000,000 and (ii) no proceeds
of Revolving Credit Loans shall be used to finance a Voluntary Prepayment.

(b) In connection with a Voluntary Prepayment, the Company will allow each
Lender of Term Loans to specify a discount to par (the “Acceptable Discount”)
for a principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans at which such Lender is willing to permit
such Voluntary Prepayment. Based on the Acceptable Discounts and principal
amounts of Term Loans specified by Lenders, the Administrative Agent, in
consultation with the Company, will determine the applicable discount (the
“Applicable Discount”) for the Voluntary Prepayment which will be the lower of
(i) the lowest Acceptable Discount at which the Company can complete the
Voluntary Prepayment for the Prepayment Amount and (ii) the highest Acceptable
Discount specified by the Lenders that is within the range for the Discount
specified by the Company. The Company shall prepay Term Loans (or the respective
portions thereof) offered by Lenders at the Acceptable Discounts specified by
each such Lender that are equal to or less than the Applicable Discount
(“Qualifying Term Loans”) at the Applicable Discount; provided that if the
aggregate proceeds required to prepay Qualifying Term Loans (disregarding any
interest payable under Section 3.1(c)) would exceed the Prepayment Amount for
such Voluntary Prepayment, the Company shall prepay such Qualifying Term Loans
at the Applicable Discount ratably based on the respective principal amounts of
such Qualifying Term Loans (subject to rounding requirements specified by the
Administrative Agent).

(c) All Term Loans prepaid by the Company pursuant to this Section 3.1 shall be
accompanied by payment of accrued and unpaid interest on the par principal
amount so prepaid to, but not including, the date of prepayment.

(d) The par principal amount of Term Loans prepaid pursuant to this Section 3.1
shall be applied to reduce the remaining installments of the respective Term
Loans in indirect order of maturity.

(e) Each Voluntary Prepayment shall be consummated pursuant to procedures
(including as to timing, rounding and minimum amounts, Type and Interest Periods
of accepted Loans, irrevocability of Prepayment Notice and other notices by the
Company and Lenders and determination of Applicable Discount) established by the
Administrative Agent acting in its sole discretion.

 

2



--------------------------------------------------------------------------------

(f) The Lenders hereby consent to the transactions described in this Section 3.1
and waive the requirements of any provision of the Credit Agreement (including,
without limitation, Sections 8.5, 8.18 and 16.7) that might otherwise result in
a Default or Event of Default as a result of the Voluntary Prepayment
Transaction. The Lenders further acknowledge that following a Voluntary
Prepayment, principal, interest and any related payments in respect of the
applicable Term Loans may be made on a non-pro rata basis among the applicable
Lenders to reflect subsequent amortization of the then outstanding Term Loans.

(g) This Amendment shall neither (i) require the Company to undertake any
Voluntary Prepayment during the Prepayment Period nor (ii) limit or restrict the
Company from making voluntary prepayments of the Loans in accordance with the
provisions of the Credit Agreement as in effect prior to the Amendment Effective
Date (as defined below).

Section 4. MISCELLANEOUS.

4.1 Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which:

(a) Amendment. The Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of each of the Company and
the Required Lenders.

(b) Amendment and Confirmation. The Administrative Agent shall have received the
Acknowledgment and Confirmation, substantially in the form of Exhibit A hereto,
executed and delivered by an authorized officer of the Company and each other
Loan Party.

4.2 Representation and Warranties; After giving effect to the amendments and
waivers contained herein, on the Amendment Effective Date the Company hereby
confirms that the representations and warranties set forth in Section 4 of the
Credit Agreement are true and correct in all material respects (except to the
extent such representations and warranties specifically refer to an earlier
date); provided that each reference in such Section 4 to “this Agreement” shall
be deemed to include this Amendment and the Credit Agreement, as amended by this
Amendment.

4.3 Continuing Effect; No Other Waivers or Amendments. This Amendment shall not
constitute an amendment or waiver of or consent to any provision of the Credit
Agreement and the other Credit Documents not expressly referred to herein and
shall not be construed as an amendment, waiver or consent to any action on the
part of the Company that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Except as
expressly amended hereby, the provisions of the Credit Agreement and the other
Credit Documents are and shall remain in full force and effect in accordance
with their terms.

4.4 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Amendment Effective Date after giving effect to this
Amendment.

4.5 Counterparts. This Amendment may be executed in any number of separate
counterparts by the parties hereto (including by telecopy or via electronic
mail), each of which counterparts when so executed shall be an original, but all
the counterparts shall together constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

4.6 Payment of Fees and Expenses. The Company agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and
reasonable expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.

4.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

CITADEL BROADCASTING CORPORATION By:  

/s/ Randy L. Taylor

Title:   Chief Financial Officer and Senior Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender

By:

 

/s/ Tina L. Ruyter

Title:

 

Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the First Amendment and Waiver, dated as of March 13,
2008 (the “First Amendment”) to the Credit Agreement, dated as of June 12, 2007,
as amended (as the same may be further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Citadel Broadcasting
Corporation, a Delaware corporation (the “Company”), the lenders party from time
to time thereto (the “Lenders”), the Syndication Agents and Documentation Agents
named therein and JPMorgan Chase Bank, N.A. as administrative agent (in such
capacity, the “Administrative Agent”).

2. The Credit Agreement is being amended pursuant to the First Amendment. Each
of the parties hereto hereby agrees, with respect to each Credit Document to
which it is a party:

(a) all of its obligations, liabilities and indebtedness under such Credit
Document, including guarantee obligations, shall remain in full force and effect
on a continuous basis after giving effect to the First Amendment; and

(b) all of the Liens and security interests created and arising under such
Credit Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the First Amendment as collateral security
for its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees in the Credit Documents.

3. THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4. This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
electronic mail), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

[rest of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

 

Citadel Broadcasting Corporation

Citadel Broadcasting Company

ALPHABET ACQUISITION CORP.

(F/K/A ABC RADIO HOLDINGS, INC.)

DETROIT RADIO, LLC

(F/K/A ABC RADIO DETROIT, LLC)

ATLANTA RADIO, LLC

(F/K/A ABC RADIO ATLANTA, LLC)

INTERNATIONAL RADIO, INC.

(F/K/A ABC RADIO INTERNATIONAL, INC.)

RADIO WATERMARK, INC.

(F/K/A ABC/WATERMARK, INC.)

MINNEAPOLIS RADIO, LLC

MINNEAPOLIS RADIO ASSETS, LLC

RADIO LICENSE HOLDING III, LLC

KLOS RADIO, LLC

KLOS SYNDICATIONS ASSETS, LLC

KLOS-FM RADIO ASSETS, LLC

RADIO LICENSE HOLDING XII, LLC

SAN FRANCISCO RADIO, LLC

SF LICENSE, LLC

SAN FRANCISCO RADIO ASSETS, LLC

RADIO LICENSE HOLDING VIII, LLC

DC RADIO, LLC

DC RADIO ASSETS, LLC

RADIO LICENSE HOLDING VII, LLC

WPLJ RADIO, LLC

RADIO LICENSE HOLDING IX, LLC

CHICAGO FM RADIO ASSETS, LLC

RADIO LICENSE HOLDING V, LLC

RADIO NETWORKS, LLC

NETWORK LICENSE, LLC

RADIO LICENSE HOLDING I, LLC

RADIO LICENSE HOLDING II, LLC

RADIO ASSETS, LLC

LA RADIO, LLC

LA LICENSE, LLC

RADIO LICENSE HOLDING VI, LLC

WBAP-KSCS RADIO ACQUISITON, LLC

WBAP-KSCS ACQUISITION PARTNER, LLC

WBAP-KSCS ASSETS, LLC

WBAP-KSCS RADIO GROUP, LTD

RADIO LICENSE HOLDING IV, LLC

CHICAGO RADIO HOLDING, LLC

CHICAGO RADIO, LLC

CHICAGO RADIO ASSETS, LLC

RADIO LICENSE HOLDING XI, LLC

CHICAGO LICENSE, LLC

NY RADIO, LLC

NY LICENSE, LLC

NY RADIO ASSETS, LLC

RADIO LICENSE HOLDING X, LLC

RADIO TODAY ENTERTAINMENT, INC.

By:  

/s/ Randy L. Taylor

  Name: Randy L. Taylor   Title: Chief Financial Officer